DETAILED ACTION

Claims 1-11 are presented for examination

Allowable Subject Matter

Claims 5-7 are allowed because none of the prior arts of record taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations. 

Claim 2 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2-3, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US Patent Application 20110055299).
As per claim 1, Phillips teaches a method for managing an image across cloud servers, wherein the method is applied to a first cloud server [114, fig. 1], and the method comprises 
obtaining layered image information of a layered image file of a service virtual machine on a second cloud server [0289, 0354, fig. 30, as pointed out the disk image can be accessed by using image file layer where the data is from the management server 3002 for the virtual machine client as shown in figure 30].
creating a boot partition and a rootfs partition based on the layered image information by using a pre-created installer virtual machine [0121-0122, 0220, 0234, fig. 17, 24, as pointed out a boot partition may be created at the root where the root master includes the boot partition.  As shown in figure 24 and the paragraphs the overall process is performed in a layering approach].
creating, based on the boot partition and the rootfs partition, an image corresponding to the service virtual machine [0121-0122, as pointed out the image is created for the virtual machine workspace which includes the root disk].

As per claim 3, Phillips teaches s an image service virtual machine [0092, service partition running in hidden from users].
the creating, based on the boot partition and the rootfs partition, an image corresponding to the service virtual machine comprises [0121-0122]:

starting the installer virtual machine based on the boot partition and the rootfs partition in a preset start mode, to obtain the image service virtual machine [0121-0122, as pointed out administrator start with the install to create the boot image].

As per claim 4, Phillips teaches an image file of the service virtual machine [0131, image file of the virtual machine].
the creating, based on the boot partition and the rootfs partition, an image corresponding to the service virtual machine comprises [0121-0122]:
invoking a specified command from a volume in which the boot partition and the rootfs partition are located [0220, enable the root clone master partition].
creating the image file of the service virtual machine according to the specified command [0020, fig. 17, the cloning show in the step of figure 17].

As per claim 8 and 10-11, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 8 and 10-11 are also anticipated by Phillips for the same reasons set forth in the rejected claims above.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Raj (US 895718) teaches caching system and methods thereof for initializing virtual machines.
French (US 20030014621) teaches method and system for booting of a target device in a network environment based on a provided administrator topology GUI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187